Citation Nr: 0523014	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  04-20 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 11, 1973, to 
November 20, 1973. 

This case comes to the Board of Veterans'Appeals (Board) from 
an August 2002 RO decision which granted a petition to reopen 
a previously denied claim for service connection for a 
psychiatric disability (paranoid schizophrenia), but denied 
the claim on the merits.   

In an August 1996 RO decision, service connection for 
paranoid schizophrenia was denied.  The veteran did not 
perfect an appeal to this decision.  He later filed an 
application to reopen his claim of service connection.  In an 
August 1999 decision, the RO denied the veteran's 
application.  The veteran was notified of the adverse 
decision in a letter dated on August 30, 1999; he did not 
file an appeal; therefore, the August 1999 decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002).  Regardless of RO 
action, the Board is legally bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of a claim.  Thus, the issue presently 
before the Board is whether new and material evidence has 
been received to reopen a claim of service connection for a 
psychiatric disability.  Barnett v. Brown, 8 Vet. App. 1 
(1995).  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge at the RO (i.e. a Travel Board hearing) in 
August 2004.

The issue of entitlement to service connection for a 
psychiatric disability, on the merits, is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
The RO will notify the veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  In an unappealed August 1999 decision, the RO declined to 
reopen a claim for service connection for a psychiatric 
disability.

2.  The additional evidence received since the August 1999 RO 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  The RO's August 1999 decision denying the application to 
reopen a claim of entitlement to service connection for a 
psychiatric disability is final.  38 U.S.C.A. § 7105 (West 
2002). 

2.  The evidence submitted since the RO's August 1999 
decision is new and material; thus, the claim of service 
connection for a psychiatric disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) in November 2000. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim and include enhanced duties upon VA to 
notify and assist a claimant.  In addition, the regulation 
defining new and material evidence, 38 C.F.R. § 3.156, was 
revised in 2001.  The revised regulation applies to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 et seq. (2001).  Since the 
appellant submitted his claim to reopen in January 2002, the 
revised regulation applies.

First, VA has a duty to notify the veteran and his 
representative, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002).  In August 2002, the RO reopened the veteran's 
claim for a psychiatric disability, but denied it on the 
merits.  He was properly notified of the outcome as well as 
the reasoning behind the adverse decision.  The Board 
concludes that the discussion in the August 2002 RO decision, 
August 2003 statement of the case, February 2004 supplemental 
statement of the case, and numerous letters over the years 
(including January 2002 and September 2003 VCAA letters) 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  Specifically, the Board determines that the RO 
decision, SOC, and various letters informed him of: why the 
evidence on file was insufficient to reopen the claim of 
service connection; what evidence the record revealed; what 
VA was doing to develop the claim; and what information and 
evidence was needed to substantiate his claim. 

The Board also points out that the VCAA letters specifically 
informed him of what he should do in support of his claim, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  The Board thus finds that 
these letter also meets the duty to notify the appellant of 
what evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was, for the most 
part, informed to submit everything he had with regard to his 
application to reopen a claim of service connection.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VCAA notice, as required by 38 
U.S.C.A. § 5103, must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ or 
RO) decision on a claim for VA benefits.  As noted above, as 
regards the current appeal, documents meeting the VCAA's 
notice requirements were provided to the appellant both 
before and after the August 2002 adjudication of the 
application to reopen a claim for service connection for an 
acquired psychiatric disorder.  The veteran and his 
representative had substantial opportunity to furnish 
information and/or evidence pertinent to his claim and they 
have often submitted additional information.  
Furthermore, the veteran has not informed the RO of the 
existence of any evidence that has not already been obtained.  
Therefore, the Board finds that any failure on VA's part in 
not completely fulfilling the VCAA notice requirements prior 
to the RO's initial adjudication of the applications to 
reopen is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2004).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002).  The Board emphasizes that, with respect 
to petitions to reopen previously denied claim, the VCAA 
expressly provides that nothing in the Act "shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title."  38 
U.S.C.A. § 5103A(f) (West 2002).  That notwithstanding, VA 
has made significant efforts to develop the record in this 
appeal.  

In view of the foregoing, the Board finds that VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran given the favorable 
decision below.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from September 11, 1973, to 
November 20, 1973.  Service medical records reflect that on 
entrance examination his psychiatric clinical evaluation was 
normal.  The veteran reported his medical history as good.  
He denied depression, excessive worry, loss of memory and 
nervous trouble of any sort.  An October 10, 1973, clinical 
record indicates that the veteran used salt tablets instead 
of ear plugs on the firing range and he had the salt tablet 
lodged in his right ear.  He was sent to the ear, nose and 
throat (ENT) clinic where the salt tablet was removed from 
his right ear and he was advised regarding proper ear 
protection.  Of record is a November 20, 1973, statement 
signed by the veteran indicating that to the best of his 
knowledge, since his last examination on September 11, 1973, 
there had been no change in his medical condition.   

In April 1996, the veteran submitted his initial claim for 
service connection for paranoid schizophrenia and a 
psychosis.  

A June 1996 VA general medical examination report reflects 
that the veteran's claims file was not provided.  The 
examiner stated that the reason for the veteran's short tour 
of military service was not clear, but was possibly related 
to a neuropsychiatric condition and to see the special 
neuropsychiatric report.

The June 1996 VA mental disorder examination report reflects 
that upon questioning, the veteran stated that he was in the 
Army from May to October 1973.  He said he saw a new 
psychiatrist, was not hospitalized, and was released under 
honorable conditions.  The examiner summarized that the 
veteran's thought processes were normal, hallucinatory and 
delusional experiences were not evident that day, affect was 
normal, sensorium was intact, and he was competent.  The 
examiner indicated he needed to review the claims file, if 
available, and no  diagnosis was provided.  

In an August 1996 decision, the RO denied service connection 
for paranoid schizophrenia as not well grounded.  The RO 
determined that there was no evidence of paranoid 
schizophrenia in service or within one year of separation 
from service.  

In an October 1996 letter, the veteran stated that his 
paranoid schizophrenia disability started in service and that 
he was treated for it in service.    

In July 1999, the veteran submitted a request to reopen his 
claim for service connection for a schizo-affective disorder 
and attached a copy of a VA hospital discharge charge summary 
that showed he was admitted to the VA Medical Center (MC) 
Hampton from May 21, 1999, to June 10, 1999.  His chief 
complaint was hearing voices and thoughts of harming himself.  
The discharge summary indicated that he had one prior 
admission to a psychiatric hospital in 1994.  He was 
diagnosed with paranoid schizophrenia.  He had a history of 
jumping out of a window in 1994 secondary to auditory 
hallucinations.  He also had a history of choking his wife 
secondary to auditory hallucinations.  The diagnoses at 
discharge were Axis I:  schizo-affective disorder, depressed, 
and polysubstance dependence in full remission.

In an August 1999 decision, the RO acknowledged the previous 
final denial of service connection for a psychiatric 
disability.  It also stated that the claim was being denied 
as not well grounded.  The RO determined that there was no 
record of treatment in service and the earliest evidence of a 
mental disorder was a recent VA hospitalization.  A notice of 
disagreement was received in December 1999 and a statement of 
the case was furnished to the veteran in February 2000 in 
which it was clarified and corrected that the claimant should 
have been informed that the reason for continuing the denial 
was that no new and material evidence had been submitted to 
reopen a previously denied claim.  The veteran did not file a 
substantive appeal and the August 1999 decision became final.  
38 U.S.C.A. § 7105 (West 2002).

Evidence added to the record since the RO's August 1999 
decision includes additional medical records from VAMC 
Hampton dated from April 1999 to January 2002 for in and 
outpatient psychiatric treatment with recurring diagnoses of 
schizoaffective (psychosis) and schizoaffective, chronic.  A 
September 2001 VA outpatient record reflects that a VA 
examiner reviewed documentation from the Army and found no 
psychiatric documentation but a note about the veteran using 
salt tablets for ear plugs and having one lodge in his ear 
canal.  The veteran contended that his psychiatric illness 
was present in the military and the reason for his discharge.  
The examiner commented "this may be true, but 
undocumented."

In November 2001, the RO received a congressional inquiry on 
behalf of the veteran with an attached letter from a clinical 
nurse at VAMC Hampton.  In the letter, the nurse stated that 
the veteran was seen in the Hampton VAMC Mental Health Clinic 
on September 11, 2001, for an intake evaluation.  He was 
diagnosed with schizophrenia, chronic and he brought several 
documents with him including those from the US Army and the 
VA in Decatur, Georgia.  The nurse stated that there was a 
memorandum relating to his discharge stating that his drill 
sergeant "continuously and persistently counseled" him, but 
he failed to respond and he refused a physical examination or 
legal counsel when he was discharged.  Since his discharge 
from the Army, he has been unable to hold a job for more than 
18 months and has had chronic relationship problems.  The 
nurse opined that based on this information and an interview 
of the veteran, it was very likely that early symptoms or 
schizophrenia were present at the time of and a factor in his 
discharge from the Army.  

In January 2002, the veteran submitted a VA Form 9 in which 
he stated that he felt he was suffering from mental problems 
while in the Army and was unjustly separated without having 
the correct medical evaluations and he requested compensation 
for this condition.  However, there was no appeal pending 
upon receipt, so the RO accepted the VA Form 9 as an 
application to reopen his claim for service connection for a 
psychiatric disability.

Attached to the January 2002 VA Form 9 was a letter from the 
veteran's friend, stating she met the veteran when he was 
sixteen.  When she saw the veteran in 1974, after he returned 
from the Army, he seemed to have a different take on life.  
There seemed to be an undirected anger and he seemed to have 
no real plans for his future.  It seemed like he didn't care 
about himself or trust anyone.  She stated that it appeared 
the veteran's problems were not severe until the Army 
discharged him early and that the veteran was not a drug or 
alcohol addict prior to his army service.  In closing, she 
stated that it appeared that the veteran was suffering from 
mental problems when discharged from the Army in 1974 and 
based on observing his behavior for many years, that he was 
suffering from these same conditions during his time in the 
Army.  She contended that the Army tenure either caused or 
aggravated these conditions, which may not have been properly 
diagnosed.  

In March 2002, the RO received a congressional inquiry on 
behalf of the veteran that included duplicates of records 
already on file and a May 2001 Memorandum of Consideration 
(Memorandum) from the Department of the Army, Board for the 
Correction of Military Records (ABCMR).  The Memorandum 
noted, in pertinent part, the following information:  the 
veteran's application for correction of military records and 
military personnel records that are not currently associated 
with the claims file including (a) a November 5, 1973, 
separation initiation by the veteran's commander in which the 
commander noted that the veteran failed to respond to a 
continuous and persistent counseling and training effort by 
his drill sergeant; (b) a November 5, 1973, notification to 
the veteran of the action where he checked that he did not 
wish a final physical examination, and (c) a November 13, 
1973, approving authority documentation for the veteran's 
honorable discharge.  In the Memorandum is the Army 
regulation authorizing the separation of enlisted personnel 
as related to the veteran.

In an April 2002 letter, the veteran stated that his 
undiagnosed mental disorder, namely schizophrenia, was 
aggravated by his time in the military. 

In April 2002, the Social Security Administration (SSA) 
granted the veteran disability benefits for a primary 
diagnosis of a schizoaffective disorder and a secondary 
diagnosis of low back pain.  SSA records were associated with 
the claims file and included additional psychiatric medical 
evidence, evaluations and testing.  A mental status 
examination report reflected that the veteran stated he had 
problems with nerves, depression and anger and the report 
summary indicated Axis I diagnoses of:  a schizoaffective 
disorder, and polysubstance dependence (alcohol and 
marijuana).

In October 2003, the RO received a copy of a March 1994 
discharge summary from Eastern State Hospital reflecting that 
the veteran was transferred from a VA hospital and was 
admitted on March 21, 1994, on involuntary papers.  It was 
noted this was the first admission to this facility for this 
patient.  The veteran's chief complaint was "I needed to 
come in to escape someone."  Mental status examination on 
admission revealed that the veteran's thoughts were logical, 
he had no psychosis and he was not suicidal or homicidal.  He 
had irritable mood with a full affect.  His memory was 2 for 
3 after 5 minutes forgetting the word "honesty".  His 
insight and judgment seemed poor.  The examiner noted that 
his urine drug screen at the VA showed amphetamines as well 
as opiates in addition to cocaine which the veteran said he 
used.  It was noted that he was discharged on March 24, 1994, 
and he left without suicidal/homicidal ideations and without 
psychosis.  His Axis I diagnoses were alcohol dependence and 
cocaine dependence.  

In a January 2003 letter, the veteran requested a VA 
examination for service connected "aggravated 
schizophrenia" during basic training.

At the August 2004 Travel Board hearing, the veteran 
testified that he was in the military for a short period of 
time because the company commander said he wasn't the right 
stuff or something like that.  He testified he got in trouble 
on the rifle range, it wasn't that he was having problems, it 
was the fact that he didn't have his earplugs.  So, he took 
some cigarette butts and stuffed them in his ears and then he 
put some salt tablets in his ears to keep the sound down.  
And, he stated, the next thing he knew, they didn't work so 
well, just laying there silent, and then the war was 
happening all around him and the guns were going off, so he 
pulled his knees up to his check and he just laid there until 
somebody noticed him.  He testified that he did not see a 
psychiatrist while in service and that after he got out, he 
couldn't keep a job.  He received some treatment in 1995 or 
1996.  He stated that his cousin took him to the VA.  He 
testified that he was in jail for five months and they did a 
psychiatric evaluation and when he got out of jail he went 
back to the VA and turned himself into the psychiatric ward 
where he stayed for 22 days.  He testified that he then went 
back into the "STAP" program and then became involved in 
the "captains proceedings" at the Hampton VA Medical 
Center.  Also, the appellant testified that he had been 
experiencing problems from day one, when he got out of the 
military, when he got back home.  He referred to the company 
commander got something in this record, that the company 
commander noted that he failed to respond to a continued and 
persistent, and the appellant thought he overemphasized 
something there.  He testified that he received SSA 
disability and the basis for that award was schizophrenia.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 2002). 
In addition, service connection may be presumed for certain 
chronic diseases, including psychoses, that are manifested to 
a compensable degree within one year after separation from 
service.  In addition, the veteran must have 90 days of 
service in order for the presumption to attach.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

Claim to Reopen

As previously indicated, the unappealed August 1999 decision 
which denied the veteran's petition to reopen his claim for 
service connection for a psychiatric disability, is final.  
38 U.S.C.A. § 7105 (West 2002).  This decision is the most 
recent prior final denial.  The veteran may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002).  New evidence means evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Indeed, for the 
limited purpose of determining whether the claim should be 
reopened, weighing the probative value of the evidence in 
question is not permitted.  See Wilkinson v. Brown, 8 Vet. 
App. 263, 270-71 (1995).  The question of the probative value 
of this evidence does not arise until the claim is reopened 
and addressed on the full merits.

The additional evidence received since the August 1999 rating 
decision includes VA outpatient records, private hospital 
records, statements from a VA clinical nurse, lay statements, 
statements from the veteran, SSA records, an ABCMR Memorandum 
of Consideration and sworn testimony by the veteran during 
his August 2004 hearing before the Board. 

The VA clinical nurse's statements and the evidence detailed 
in the ABCMR's Memorandum of Consideration is new and bears 
directly on the issue of possible incurrence or aggravation 
in service of an acquired psychiatric disorder.  The nurse's 
statement is to the effect that it was very likely that early 
symptoms of schizophrenia were present at the time of and a 
factor in his discharge from the Army.  The ABCMR's memo is 
to the effect that the veteran had disciplinary problems 
during active duty.  Lay statements from the veteran's friend 
are new and indicate that the veteran seemed different a year 
after discharge, which could possibly be a change in mental 
status after service and thus is material.  While each is not 
entirely determinative on the issue of service connection, 
the Board believes that this evidence bears substantially 
upon the specific matter under consideration as it relates to 
an unestablished fact necessary to substantiate the claim and 
also raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been submitted to reopen the claim for service 
connection for a psychiatric disability.  To this extent 
only, the benefit sought on appeal is granted.

Having reopened the veteran's claim, the Board believes that 
further evidentiary development is warranted.  This matter 
will be discussed in greater detail in the remand portion of 
this decision.

As to the veteran's request to appeal the issue that his 
discharge be upgraded to include "for the good of the 
government", if he wants any information contained in his 
service records changed, he must seek redress with the Army 
Board for the Correction of Military Records, not the Board 
deciding this appeal.  "[T]he Secretary of a military 
department may correct any of his department's military 
records 'to correct an error or remove an injustice.'"  
Lauginiger v. Brown, 4 Vet App 214, 216 (1993) (quoting 10 
U.S.C.A. § 1552(a)(1)).


ORDER

The application to reopen a claim of entitlement to service 
connection for a psychiatric disability is reopened.  To this 
extent only, the appeal is granted.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In the March 1994 discharge summary from Eastern State 
Hospital, it was noted that the veteran had first admitted 
himself to a Veterans Hospital prior to being  admitted to 
their facility.  These VA hospital records are not on file 
and should be obtained prior to appellate review.  
Additionally, VA outpatient records on file make reference to 
the veteran having received evaluation and/or treatment at 
VAMC Atlanta and/or VAMC Roanoke.  These records should also 
be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

In addition, there are service personnel records not 
associated with the file as identified by the ABCMR in their 
May 2001 Memorandum of Consideration.  All service records, 
medical and personnel, must be obtained.  VA's duty to assist 
is heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).

The RO had previously afforded the appellant a VA examination 
to assess the nature of his psychiatric disorder.  However, 
that examination is outdated and did not provide the 
information necessary to make a decision on this claim.  
Therefore, a new VA examination, one that considers all of 
the new evidence as well as the old evidence, must be 
conducted.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 
The RO is reminded that prior to arranging for the veteran to 
undergo a VA examination, the RO should obtain and associate 
with the claims file all outstanding VA medical and personnel 
records.

Accordingly, this case is remanded for the following actions:

1.  The RO should take all appropriate 
steps, to include contacting the National 
Personnel Records Center (NPRC) and the 
ABCMR, to obtain any outstanding  service 
personnel and medical records, including 
any administrative proceedings.  The RO 
is specifically directed to the documents 
referenced in the May 2001 Memorandum of 
Consideration from the ABCMR as noted 
above.

2.  The RO should request that the 
veteran specifically identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
psychiatric disability at any time 
following military service.  The RO 
should furnish the veteran with the 
appropriate release of information forms 
in order to obtain copies of any 
additional private and VA medical records 
identified by the appellant, not 
previously submitted since separation 
from service to the present.

3.  Even if the veteran does not respond 
to the request for information or if he 
provides insufficient responses, the RO 
should request the VA medical facility in 
Huntington, West Virginia to furnish 
copies of any additional treatment 
records, to include from the mental 
health clinic, covering the period from 
November 1973 to January 1999 and also 
from the VA medical facility in Atlanta, 
Georgia from November 1973 to January 
1999.

4.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any and all psychiatric 
disorder(s) that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology, 
which is found on examination, should be 
noted in the report of the evaluation.  
The examiner should specifically state 
whether a diagnosis of a psychiatric 
disability(s) is appropriate.

If the examiner concludes that a 
diagnosis of a psychiatric disability (s) 
is appropriate, he/she should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any such diagnosed 
psychiatric disability found on 
examination is associated with the 
veteran's active military service or if 
preexisting service, was/were aggravated 
thereby.  As to each psychiatric disorder 
found, the examiner should offer an 
opinion as to the most likely date of 
onset of each one.  If it is determined 
that the onset of a psychiatric disorder 
was after the veteran's separation from 
service, the examiner should comment as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the disorder is related to military 
service.  All findings and opinions 
should be reported in detail

5.  Thereafter, the RO should 
readjudicate the veteran's claim on a de 
novo basis.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


